UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                                  No. 00-10959
                                Summary Calendar



In the Matter of:   CADDO PARISH-VILLAS SOUTH, LTD.

                                                    Debtor,

----------------------------------
CADDO PARISH-VILLAS SOUTH, LTD.,

                                                    Appellant,

                                      versus

BEAL BANK, S.S.B.,

                                                    Appellee.



                    Appeal from the United States District Court
                        for the Northern District of Texas
                                 (3:00-CV-700-P)

                                February 14, 2001
Before POLITZ, DAVIS, and BENAVIDES, Circuit Judges.
PER CURIAM:*

       This bankruptcy proceeding returns to this court on an appeal by Caddo

Parish-Villas South, Ltd., which unsuccessfully objected to a claim asserted by

Beal Bank, S.S.B., made pursuant to a mortgage note it had acquired from the

Department of Housing and Urban Development. For the reasons assigned we

affirm.

       The history of this litigation is imperative to an understanding of our

summary resolution of this appeal.

       This matter initially came before the district court on appeal from the

bankruptcy court in February 1998. The district court then held that Beal Bank had

satisfied its burden of proving its claim under La. R. S. 10:3-309(a). Specifically,

our learned trial court held that Beal Bank need only prove that its assignor, HUD,

had met the requirements detailed in the statute for enforcement of a lost

instrument. The district court then remanded the matter to the bankruptcy court for

a determination whether indemnification was required for adequate protection of

the debtor. The debtor appealed to this court. We rejected the appeal because the

district court order was not a “final order” for purposes of appeal.

   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
                                          2
         Thereafter, the bankruptcy court resolved the indemnity issue. The debtor

appealed to the district court which affirmed the bankruptcy court action,

incorporating therein its February 1998 ruling. The debtor appeals to this court.

         During the interim between the initial district court decision and the instant

appeal, a decision was rendered in Southeast Investment, Inc. v. Clade.1 The facts

and issues in that litigation are identical to those presented herein. The district

court there held that: “As the assignee of the Note, Plaintiff stands in the shoes of

the FDIC and obtains all the rights, title, and interest that the FDIC had at the time

of the assignment. This includes the right of enforceability under section 3-309.” 2

As support for its holding, the court relied, inter alia, on the February 1998 decision

by the district court á quo.3 On April 3, 2000 we affirmed that decision.4

         The judgment appealed therefore is AFFIRMED.




   1
       1999 WL 476865 (N.D. Tex., July 7, 1999).
   2
       Id. at *3 (internal citation omitted).
   3
   Beal Bank, S.S.B. v. Caddo Parish-Villas South, Ltd., 218 B.R. 851, 855 (N.D.
Tex. 1998).
   4
       Southeast Investments v. Clade, 212 F.3d 595 (5th Cir. 2000).
                                                3